14-925
    Zhang v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A087 649 629
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    28th day of December, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    JING ZHANG,
             Petitioner,

                     v.                                        14-925
                                                               NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Guang Jun Gao, Flushing, New York.

    FOR RESPONDENT:                  Joyce R. Branda, Acting Assistant
                                     Attorney General; John W. Blakeley,
                                     Assistant Director; Katharine E.
                                     Clark, Senior Litigation Counsel,
                        Office of Immigration Litigation,
                        United States Department of Justice,
                        Washington D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED in part and DISMISSED in part.

    Jing Zhang, a native and citizen of the People’s Republic

of China, seeks review of a March 13, 2014, decision of the BIA

affirming the March 6, 2012, decision of an Immigration Judge

(“IJ”), denying her application for asylum, withholding of

removal, and relief pursuant to the Convention Against Torture

(“CAT”).   In re Jing Zhang, No. A087 649 629 (B.I.A. Mar. 13,

2014), aff’g No. A087 649 629 (Immig. Ct. N.Y. City Mar. 6,

2012).   We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

    We have reviewed the decisions of the IJ and the BIA “for

the sake of completeness.”   Wangchuck v. Dep’t of Homeland

Sec., 448 F.3d 524, 528 (2d Cir. 2006).    The applicable

standards of review are well established.    See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).


                               2
    “[T]o establish a well-founded fear of persecution in the

absence of any evidence of past persecution, an alien must make

some showing that authorities in h[er] country of nationality

are either aware of h[er] activities or likely to become aware

of h[er] activities.”    Y.C. v. Holder, 741 F.3d 324, 332-33 (2d

Cir. 2013) (quoting Hongsheng Leng v. Mukasey, 528 F.3d 135,

143 (2d Cir. 2008) (per curiam)).      We find no error in the

agency’s determination that Zhang failed to satisfy this

requirement.

    The agency reasonably declined to credit an unsworn letter

from Zhang’s father asserting that officials in China were aware

of Zhang’s involvement with the Chinese Democracy Party (“CDP”)

in the United States.    See Y.C., 741 F.3d at 334.   Furthermore,

the agency reasonably determined that news articles, which

suggested that only high-ranking CDP officials are subject to

arrest and mistreatment in China, were insufficient to

establish that Chinese authorities are likely to become aware

of or to be interested in her activities as a low-level member

in the CDP.    See Hongsheng Leng, 528 F.3d at 143; Y.C., 741 F.3d

at 334-37.




                                 3
    Because the agency reasonably found that Zhang failed to

demonstrate a well-founded fear of persecution, see Hongsheng

Leng, 528 F.3d at 143, it did not err in denying asylum and

withholding of removal, see Paul v. Gonzales, 444 F.3d 148,

156-57 (2d Cir. 2006).   We lack jurisdiction to consider

Zhang’s unexhausted challenge to the agency’s denial of CAT

relief.   See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir.

2006).

    For the foregoing reasons, the petition for review is

DENIED in part and DISMISSED in part.   As we have completed our

review, the pending motion for a stay of removal in this petition

is DENIED as moot.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                                4